Exhibit 10.6
 
 
FIRST AMENDMENT TO THE AGREEMENT
 
This First Amendment to the Agreement (“Amendment”) is effective as of March 13,
2015 (“Effective Date”), by and between Infinite Group, Inc. (“IGI”) and the
Pension Benefit Guaranty Corporation (“PBGC”), a United States government
corporation.


WITNESSETH


WHEREAS, PBGC is a wholly-owned United States government corporation and an
agency of the United States that administers the pension plan insurance program
established under Title IV of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), 29 U.S.C. § 1301 et seq.; and


WHEREAS, IGI is a Delaware corporation with its headquarters at 80 Office Park
Way, Pittsford, NY; and


WHEREAS, the O&W Retirement Plan (“Plan”) was a pension plan covered by the
pension plan termination insurance program under Title IV that covers former
employees of Osley & Whitney, Inc. (“O&W”), which was a wholly-owned subsidiary
of IGI at all material times, and


WHEREAS, PBGC asserted and IGI denied, that IGI was the Plan’s contributing
sponsor after December 31, 2002 and that IGI was liable to PBGC under 29 U.S.C.
§§ 1301-1461 in connection with the termination (“Title IV Liabilities”) of the
Plan and any other Plan-related liabilities to PBGC or the Plan (collectively
with the Title IV Liabilities, the “Pension Liabilities”); and


WHEREAS, IGI and PBGC resolved all issues related to the termination of the O&W
Retirement Plan, IGI’s liabilities to PBGC under 29 U.S.C. §§ 1301-1461 in
connection with such termination (“Title IV Liabilities”) and any other
Plan-related liabilities to PBGC or the Plan (collectively with the Title IV
Liabilities, the “Pension Liabilities”), excluding any liability for breach of
fiduciary duty to the Plan by executing a settlement agreement, effective
September 1, 2011, a copy of which is attached hereto as Exhibit A (the
“Agreement”).


WHEREAS, by agreement effective November 1, 2011, the Plan was terminated
pursuant to 29 U.S.C. § 1342(c), November 30, 2011 was established as the Plan
termination date under 29 U.S.C. § 1348(a), and PBGC was appointed statutory
trustee, pursuant to 29 U.S.C. § 1342(c).


WHEREAS, pursuant to Section 3.2 of the Agreement, IGI delivered to PBGC a
signed promissory note dated October 17, 2011 (the “Promissory Note”) and an
amortization schedule (the “Amortization Schedule”) for quarterly payments of
principal and interest payable in the specified payment amounts set forth in the
Amortization Schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, IGI and PBGC agree as follows:


1.  
Section 3 of the Agreement is amended and restated in its entirety to add
Section 3.5 as follows:



a.  
IGI and PBGC agree that the revised schedule (the “Revised Schedule”) set forth
on page 1 of Exhibit A hereto, is substituted for the Amortization Schedule for
payments of principal and interest payable under the Promissory Note beginning
on the Effective Date;



b.  
Exhibit A is hereby restated and incorporated by reference in this First
Amendment to the Agreement; and,



c.  
Beginning on the Effective Date, IGI and PBGC agree that the Amortization
Schedule on page 3 of Exhibit B to this First Amended Agreement is of no further
force and effect for future quarterly payments of principal and interest payable
under the Promissory Note in the specified payment amounts.



2.  
Except as expressly amended and restated above, the Agreement is ratified and
affirmed in all respects.



3.  
This Amendment may be executed in one or more counterparts and by different
parties on separate counterparts, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.



 
4.  
Each undersigned representative of a party represents and warrants that he or
she is fully authorized to enter into this Amendment on such party’s behalf and
to legally bind such party to all of its terms and conditions.



 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Date first written above:




INFINITE GROUP, INC.                 PENSION BENEFIT GUARANTY COPRPORATION


 


 
By:   /s/ James Villa                              By:  /s/John F. Greenberg
         James Villa, President                          John F. Greenberg
                                                                       
 Director, Corporate Investments Department
 
 
 

--------------------------------------------------------------------------------

 
 
Infinite Group, Inc. Note Payable to PBGC
                                               
Revised Schedule
           
Year
   
Beginning
   
Interest
         
---Total Payment---
   
Ending
 
Year
 
Quarter
   
No
   
Balance
     6.00%    
Principal
   
Quarter
   
Year
   
Balance
                                                     
2011
    4       1     $ 300,000       4,500       3,000       7,500            
297,000  
2012
    1               297,000       4,455       3,000       7,455            
294,000         2               294,000       4,410       3,000       7,410    
        291,000         3               291,000       4,365       3,000      
7,365       29,730       288,000         4       2       288,000       4,320    
  3,000       7,320               285,000  
2013
    1               285,000       4,275       3,000       7,275              
282,000         2               282,000       4,230       3,000       7,230    
          279,000         3               279,000       4,185       3,000      
7,185       29,010       276,000         4       3       276,000       4,140    
  3,000       7,140               273,000  
2014
    1               273,000       4,095       3,000       7,095              
270,000         2               270,000       4,050       3,000       7,050    
          267,000         3               267,000       4,005       3,000      
7,005       28,290       264,000         4       4       264,000       3,960    
  3,000       6,960               261,000  
2015
    1               261,000       3,915       3,000       6,915              
258,000         2               258,000       3,870       3,000       6,870    
          255,000         3               255,000       3,825       3,000      
6,825       27,570       252,000         4       5       252,000       3,780    
  3,000       6,780               249,000  
2016
    1               249,000       3,735       3,000       6,735              
246,000         2               246,000       3,690       3,000       6,690    
          243,000         3               243,000       3,645       3,000      
6,645       26,850       240,000         4       6       240,000       3,600    
  3,000       6,600               237,000  
2017
    1               237,000       3,555       3,000       6,555              
234,000         2               234,000       3,510       3,000       6,510    
          231,000         3               231,000       3,465       3,000      
6,465       26,130       228,000         4       7       228,000       3,420    
  3,000       6,420               225,000  
2018
    1               225,000       3,375       3,000       6,375              
222,000         2               222,000       3,330       3,000       6,330    
          219,000         3               219,000       3,285       219,000    
  222,285       241,410       0                               $ 108,990      
300,000       408,990       408,990          

 

--------------------------------------------------------------------------------

 